Citation Nr: 9926475	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran's death in December 1994 was the result of 
"intracerebral bleeding", due to or as a consequence of 
"hypertension."

3.  Neither intracerebral bleeding nor hypertension was 
manifested during the veteran's active service, and they 
cannot be deemed to be the product of that service.  

4.  Prior to the veteran's death, service connection had been 
established for cirrhosis of the liver; pulmonary emphysema, 
with obstructive defect; recurrent dislocation of the right 
patella; temporomandibular articulation with loss deviation 
of mandible to the right; incomplete paralysis, left, 5th 
cranial nerve; and for loss of function of the right wrist, 
with a combined 70 percent evaluation.

5.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are shown to have been 
etiologically or causally related to the veteran's death.

CONCLUSIONS OF LAW

1.  Neither intracerebral bleeding nor hypertension was 
incurred in or aggravated by service, or may those disorders 
be presumed to have been incurred during such service.  
38 U.S.C. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 4.104 (1998).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C. § 1310 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, she has presented a claim that is 
plausible.  She has not asserted that any records of 
probative value that may be obtained, and which have not 
already been associated with the veteran's claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist the appellant, as mandated by 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999), has been satisfied.

As indicated above, the appellant essentially contends that 
the death of the veteran was related to his active service, 
in that chronic obstructive pulmonary disease (COPD) was a 
disability for which the veteran was service-connected, or 
should have been service connected, and that COPD resulted in 
the veteran's death.  After a review of the record, however, 
the Board finds that her contentions are not supported by the 
evidence, and that her claim fails.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1998).

This can be demonstrated by showing that the veteran's death 
was either caused by a disability for which service 
connection had been established at the time of his or her 
death, or that his or her death was the result of a 
disability for which service connection should have been 
established.

According to the veteran's death certificate, the veteran 
died in December 1994.  The immediate cause of death was 
listed as "intracerebral bleeding", due to or as a 
consequence of "hypertension."   The certificate also shows 
that "other significant conditions contributing to death but 
not resulting in the underlying cause in Part I" were 
"congestive heart failure" and "COPD". 

The veteran's service medical records (SMRs) show that his 
February 1944 examination report, wherein the veteran was 
qualified for service, shows that the x-ray examination of 
his chest was noted as "no disqualifying pathology", and 
that his respiratory system was clinically evaluated as 
"Normal".  The report of his July 1946 examination also 
shows that his respiratory system was clinically evaluated as 
"Normal".  A medical record dated March 1947 shows that the 
veteran was diagnosed with "Nasopharyngitis, acute, 
catarrhal, mild."  An abbreviated clinical record of the 
same dated notes that the veteran's chest was clear on 
physical examination.  A radiographic examination report 
stapled to the above record lists a diagnosis of 
"bronchitis", but states that the findings were "negative 
chest".  The report of his April 1947 examination shows that 
his respiratory system was clinically evaluated as "Normal" 
and his chest x-ray was reportedly "negative", as did his 
July 1948 examination report.  His March 1949 examination 
report shows that the veteran's lungs and chest were found to 
have "N.S.A. [no significant abnormality]."  His chest 
measurements were recorded as: inspiration at 37 inches; 
expiration at 34 inches; and 36 inches at rest.  The chest x-
ray examination was reportedly negative.  

His February 1950 examination report also shows that his 
lungs and chest showed no significant abnormalities, as well 
as his chest x-ray examination.  An electrocardiograph record 
dated March 1950 lists a summary of "consistent [with] acute 
pericarditis.  Suggest serial training."  A November 1950 
record shows that the veteran was diagnosed with an upper 
respiratory infection.  Records dated March 8, 1951, show a 
diagnosis of "Pleuritis, LUL [left upper lobe (lung)] 
area".  An additional record dated March 8, 1951 notes that 
the veteran had chest pain in the left chest, left shoulder 
and left arm.  The report of an Electrocardiogram dated March 
10, 1951 shows that "the flat T in CF6 might indicate left 
ventricular strain".  Records dated December 1951 show that 
the veteran was diagnosed with "pharyngitis, acute."  A 
record dated May 1952 also shows that he was "acute URI 
[upper respiratory infection] with acute pharyngitis".  

The report of the veteran's October 1953 annual examination 
shows that both his lungs and chest, as well as his heart 
were clinically evaluated as normal.  Records dated September 
1954 shows that the veteran was diagnosed with "pneumonia, 
n.e.c, lobar, Hemolytic Beta Streptococci."  A record of the 
clinical history obtained at that time noted that the veteran 
smoked a "pack and 1/2" of cigarettes a day.  The report of a 
clinical examination shows that his chest was evaluated as 
"thorax symmetrical.  Normal AP diameter".  The report also 
shows that the veteran's lungs were also evaluated, with 
findings of "Resonance and fremitus normal.  On auscultation 
there was intermittent, coarse expiratory wheezes in 
association with rhonchi without any precise localization."  

Radiographic reports dated 1954 are also of record.  A 
September 1954 radiographic report of the veteran's lungs 
shows that "there is a rather extensive area of homogenous 
density in the middle third of the left lung field apparently 
representing a lobar type of pneumonia.  The lungs are 
otherwise clear and the cardiovascular silhouette [is] 
normal."  The next record is dated October 4, 1954, and 
shows that "most of the infiltration in the left lung field 
has cleared since the last examination leaving only one small 
area of increased density near the periphery.  No new 
pathology is seen."  Under the summary, it is noted "Nearly 
complete regression of the pneumonia."  The third x-ray 
report of the veteran's chest is dated October 9, 1954, and 
notes that "The "lungs, pleura, cardiovascular 
configuration, bony thorax and diaphragm are within normal 
limits."  The report of his November 1954 examination shows 
that he was again clinically evaluated as normal in all 
relevant aspects.  

The report of the veteran's annual flight examination dated 
September 1955 reflects that his lungs and chest, as well as 
his heart and vascular system, were all clinically evaluated 
as normal.  A clinical record cover sheet dated April 1956 
shows that the veteran was diagnosed with "Pneumonia, lobar, 
n.e.c., middle lobe, right lung, organism unknown."  The 
report of a x-ray examination dated May 24, 1956 shows that 
"re-ex of the chest in comparison with exam of May 1, 1956 
fails to reveal evidence of infiltration other that a fibro-
calcific infiltration in the left infra-clavicular lung.  The 
cardio and the aortic shadow appear normal."  The impression 
was that "There is no evidence of active lung disease the 
cardiac and the aortic shadows appear normal."  The report 
of his November 1956 annual flight physical shows that his 
lungs, chest and heart were again clinically evaluated as 
normal.  In addition, the examiner noted that the report of 
the veteran's chest x-ray "fails to reveal evidence of 
disease of the heart or lungs."  

The report of his August 1957 examination shows that the 
findings of his chest x-ray examination revealed "a patchy 
area of increased density superimposing the anterior aspect 
of the 2nd rib on the left.  This could represent a vascular 
marking on end, however, infiltration cannot be excluded.  
There is no other evidence of infiltration, consolidation, or 
pleural effusion.  There is a diffuse increase in the 
bronchiovascular markings throughout both lung fields, most 
marked in the right cardiophrenic sulcus.  There is no 
evidence of hilar activity.  The cardia and aortic shadow 
appear normal."  The impression suggested a "follow-up" 
examination in one month.  

The report of the veteran's September 1958 examination shows 
that his lungs and chest, as well as his heart and vascular 
system, were all clinically evaluated as normal.  The 
examiner noted that the report of the veteran's chest x-ray 
was normal.  The report of his December 1959 examination 
similarly shows that the veteran was clinically evaluated as 
normal in all relevant aspects.  His chest x-ray report was 
again reportedly "negative."  His January 1961 examination 
again shows that he was clinically evaluated as normal in all 
relevant aspects, and that his chest x-ray was "negative."  
A March 1962 electrocardiogram report is of record, and 
reflects a summary of "normal tracing."  His March 1962 
examination report again shows that he was evaluated as 
normal in all relevant aspects, and that his chest x-ray was 
"negative", as does his October 1963 examination report, 
his January 1965 examination report, and his October 1966 
examination report.  

The veteran's retirement examination is dated February 1968.  
That report shows that his heart was clinically evaluated as 
normal, but that his lungs and chest were clinically 
evaluated as abnormal.  The examiner indicated that there was 
"dry wheezes to [illegible] wheezes and tightened chest, 
[illegible] diameter."  Under the notes section of the 
report, the examiner indicated that a consultation was 
performed.  A copy of Medical Board proceedings is of record, 
and shows that the veteran had, in pertinent part,  pulmonary 
emphysema with moderately severe obstructive defect, and that 
this condition, among another, rendered him unfit for duty.  

A rating action from the RO, dated February 1969, determined 
that service connection was warranted for cirrhosis of the 
liver; pulmonary emphysema, with obstructive defect; 
recurrent dislocation of the right patella; temporomandibular 
articulation with loss deviation of mandible to the right; 
incomplete paralysis, left, 5th cranial nerve; and for loss 
of function of the right wrist.  A subsequent rating action, 
dated February 20, 1970, shows that the veteran's claim for 
hypertension was denied.  

A review of the veteran's claims folder shows that his 
medical history subsequent to service was complicated.  
Numerous hospital notes and records are associated with his 
claim folder.  

A December 1990 record shows that the veteran was seen by a 
Dr. Tulio Figarola.  The listed impressions were:  1) 
Lingular infiltrate, 2) Atrial fibrillation with controlled 
rate, acute versus chronic, 3) Anemia with questionable 
anemia of chronic disease, 4) questionable history of alcohol 
abuse, and 5) history of hypertension.  The doctor 
specifically mentioned that "It is hard to ascertain at this 
point whether the infiltrate on his chest-x-ray are indeed a 
bacterial pneumonia and the fact that he doesn't have 
significant leukocytosis of fever at this point is because of 
the five days of treatment...and that he is in a healing phase, 
or whether this represents an atypical pneumonia either due 
to microplasmal Legionella or one of the similar type agents.  
The presence of the anemia ... may reflect a more chronic 
process such as lung cancer or some granulomatous disease... .  
A pathological report reveals that the veteran's pleural 
fluid was "negative for malignancy".  

A pulmonary function test and impression dated October 1994 
is of record.  It shows that the veteran had "Decreased FVC 
with slight improvement with bronchodilator.  Also FEV is low 
with 21 % improvement with bronchodilator.  Decreased RV and 
DL/VA consistent with pulmonary fibrosis.  Moderately severe 
ventilatory impairment without significant response to 
bronchodilator."  

A radiographic report of the veteran's chest dated November 
1994 shows that his "lungs appeared clear of infiltrates", 
and an impression "Cardiomegaly.  Suboptimal exam due to 
patient rotation."  

A November 1994 summary notes that the veteran had an 
"intraventricular bleed", a "long P.H. [past history] of 
CHF [congestive heart failure, atrial fib[rilation], 
hypothyroidism, and has recently been diagnosed with 
pulmonary fibrosis [with] port.  Reversible component to his 
obst[ructive] lung disease."  That record also shows that it 
was noted that the examiner would "keep his BP [blood 
pressure] within the [set] parameters".  Additional records 
show that the veteran apparently had an operative procedure, 
and that his blood pressure was recorded as 170/70 and 
180/85.  A notation dated November 26, 1994 lists an 
impression of "HTN [hypertension], ICH [intracranial 
hemorrhage], chronic A-fib. / CHF [atrial fibrillation / 
congestive heart failure], ? mild COPD [chronic obstructive 
pulmonary disease].  A note shows "Our records show no 
pulmonary contradictions to surgery... ."  An additional note 
also dated November 26, 1994 shows that a pulmonary 
consultation was requested.  

A pulmonary consultation record, dated November 1994, shows 
that the specialist stated "I don't believe that any lung 
disease he would have would be a contradiction to any 
surgical procedure if needed.  We have no pulmonary function 
tests, but I suspect that he has obstructive pulmonary lung 
disease of a moderate to severe degree.  His cardia situation 
is probably more significant.  [   ]   My recommendation 
would be to proceed from a neurological standpoint unless 
[the family] just want[s] supportive care."  

A death summary report shows that the veteran was admitted to 
a private hospital on November 22, 1994 with a diagnosis of 
"right intracerebral hemorrhage secondary to hypertension", 
and that other diagnoses were congestive heart failure and 
COPD.  That record shows that the veteran had congestive 
heart failure and COPD and was admitted with a headache and 
left sided weakness.  The CT scan of the head showed a very 
large right intraventricular hemorrhage.  He was admitted to 
the NICU where his mental status deteriorated and a 
ventriculostomy was placed.  He then underwent a craniotomy 
for evacuation of part of the hematoma.  Postoperatively his 
course was complicated by a hypotension requiring  Swan-Ganz 
catheter placement and pressors.  Eventually he was weaned 
from the Swan-Ganz and extubated.  However, he had a 
recurrent episode of hypotension and congestive heart failure 
along with increased work of breathing, was reintubated and 
failed to respond to pressors and fluid and rapidly 
succumbed.  The date of death is listed as December 8, 1994.  

The evidence also includes an opinion by Dr. Robert L. 
Dorrough.  That report, reproduced below, shows that:  

The medical history of the veteran is very complicated.  A 
thorough review of all the medical evidence in the record has 
been performed, including all progress notes and order sheets 
of his terminal illness.  The following is a summary of this 
review.  The veteran had nemerous physicians at this time. He 
was admitted to [the hospital].  A CT scan showed a large 
right intracranial hemorrhage with ventricular bleeding.  [   
]  He has a past history of  documented hypertension, left 
ventricular dysfunction, congestive heart failure (CHF), and 
chronic atrial fibrillation.  He also had COPD.  The COPD was 
documented with pulmonary function test[s] in October 1994...to 
be severe by VA criteria [for evaluating a COPD disability].  

The conclusion of the report shows that "It is my opinion 
that although the veteran had severe COPD, it was managed 
well and contributed little, if any, to the events of the 
veteran's death.  The cause of death was as stated on the 
death certificate, intracerebral bleed due to hypertension[,] 
... and the veteran would have died even if COPD had not been 
present."  

As previously noted, the appellant avers that the veteran's 
death was a product of his service connected pulmonary 
emphysema, with obstructive defect.  Specifically, she 
contends that his COPD contributed substantially or 
materially to the veteran's death, that it combined to cause 
death, and that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c)(1) (1998).  However, the 
evidence of record does support her contentions.  
Specifically, the opinion from Dr. Robert L. Dorrough shows 
that "although the veteran had severe COPD, it was managed 
well and contributed little, if any, to the events of the 
veteran's death."  Further, the veteran's death certificate 
notes that the immediate cause of death was "intracerebral 
bleed" due to "hypertension".  Finally, Dr. Dorrough found 
that "the veteran would have died even if COPD had not been 
present."

We attach significant probative value to these findings.  Dr. 
Dorrough noted that the veteran had multiple disabilities and 
stated that he carefully reviewed the veteran's record with 
these considerations in mind.  Still, he came to the 
conclusion that the veteran's death was not causally due to 
his COPD.  We note that the regulations also provide that 
"[i]t is not sufficient to show that [a service-connected 
disability] casually shared in producing death, but rather it 
must be shown that there was a causal connection."  
38 C.F.R. § 3.312(c)(1) (1998).  

The medical evidence shows no such causal connection in this 
case.  Additionally, we note that although the veteran was 
service-connected for multiple disorders, namely cirrhosis of 
the liver; pulmonary emphysema, with obstructive defect; 
recurrent dislocation of the right patella; temporomandibular 
articulation with loss deviation of mandible to the right; 
incomplete paralysis, left, 5th cranial nerve; and for loss 
of function of the right wrist, the evidence is similarly 
devoid of reference of a causal connection between these 
disorders and his death.  It shows only that his death was 
due to "intracerebral bleed" due to "hypertension".  

Although the veteran's death certificate noted that that 
"other significant conditions contributing to death but not 
resulting in the underlying cause in Part I" were 
"congestive heart failure" and "COPD"; the immediate cause 
of death listed in Part I was "intracerebral bleeding", due 
to or as a consequence of "hypertension."  Again, we note 
that the regulations specifically provide that "[i]t is not 
sufficient to show that [a service-connected disability] 
casually shared in producing death, but rather it must be 
shown that there was a causal connection."  38 C.F.R. 
§ 3.312(c)(1) (1998).  Here no such connection has been 
shown.  Although the veteran's COPD may have contributed to 
his death, there is no evidence of a causal relationship.  In 
fact, the opposite is true.  The opinion provided by Dr. 
Dorrough specifically found that the veteran's death was not 
due to COPD, and that death would have occurred regardless of  
his COPD.  Thus, the preponderance of evidence is against the 
appellant's claim that service connection for the cause of 
the veteran's death is warranted based on her claim that his 
death was due to COPD.  

Having determined that the veteran's death was not due to a 
service-connected disability, we must now decide whether his 
death was due to a disability for which service connection 
should have been granted.  In this respect, we note that the 
veteran's retirement examination, dated February 1968, shows 
that his heart was clinically evaluated as normal and 
hypertension was not diagnosed.  Although the record reflects 
that hypertension was diagnosed during his examination dated 
June 1970, the record does not show that hypertension was 
manifested to a compensable degree, as contemplated by 
38 C.F.R. § 3.309, was made or found within one year from 
service, that is by February 1970, so that service connection 
could be granted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309, 4.104 (1998).  Additionally, there is no 
evidence in the record to show that a post service diagnosis 
was made as to the etiology of the veteran's hypertension or 
other cardiac disorders, or that they were in any way related 
to his active service.  

Thus, the evidence similarly does not show that the veteran's 
death was due to a disorder for which service connection 
should have been established.  Therefore, as the 
preponderance of evidence is against the appellant's claim, 
it must be denied. 

	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

